Citation Nr: 1007528	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at Flagler Hospital from August 25 to August 28, 
2007.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision by the VAMC in 
Gainesville, Florida.



FINDINGS OF FACT

1.  The Veteran received treatment at a private hospital from 
August 25, 2007 to August 28, 2007 for treatment of bipolar 
disorder.  

2.  Service connection is not in effect for any disability

3.  At the time of the care, the Veteran had coverage under a 
health-plan contract for payment or reimbursement of expenses 
incurred secondary to such care


CONCLUSION OF LAW

The criteria for reimbursement for the costs of non-VA 
hospitalization from August 25, 2007 to August 28, 2007 have 
not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's duty to 
notify and duty to assist obligations had been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The Board observes that the appellant was not 
provided notice consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) in connection 
with his current claim.  However, the Board finds that it is 
the law, and not the evidence that is dispositive in this 
case, and as such, notice is not required in this case.

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that where 
the law, and not the underlying facts or development of facts 
are dispositive in a matter, the Veterans Claims Assistance 
Act can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002).  The Board further notes that the 
Court has held that when there is an error in the notice, or 
in this case the absence of appropriate notice, there is no 
prejudice to a claimant as the result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103 (121) 
(2005).  


II.  Analysis  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non- 
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

The Veteran does not have any service-connected disabilities.  
The record does not indicate that this was an injury, 
illness, or dental condition in the case of a veteran who was 
participating in a rehabilitation program and who was 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i).  Therefore, the veteran does not meet the 
requirements for 38 U.S.C.A. § 1728.  As all three criteria  
must be met in order to establish entitlement to 
reimbursement for medical expenses under 38 U.S.C.A. § 1728, 
the Veteran cannot establish such reimbursement under this 
statute.  See Zimick at 45, 49.

As the Veteran does not meet the criteria of 38 U.S.C.A. § 
1728, the Board will consider the criteria of 38 U.S.C.A. § 
1725.  Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2009).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2009).

The Veteran was hospitalized at Flagler Hospital from August 
25 to August 28, 2006 for treatment of bipolar disorder.  The 
Veteran has indicated that she was in a manic stage and went 
to the closest hospital for treatment.

The Veteran's claim must be denied because the requirements 
for reimbursement under § 1725 are not met.  Specifically, 
the criteria set forth in 38 C.F.R. § 17.1002 are not 
satisfied because part of the Veteran's medical expenses were 
covered by Medicare.  In order to establish entitlement to 
payment or reimbursement, all of the criteria enumerated in § 
17.1002 must be satisfied.  The Board acknowledges the 
Veteran's sincere contentions regarding the necessity for 
treatment for her condition; however, the law does not allow 
for reimbursement of private medical expenses under § 1725 
when a veteran has at least partial payment or reimbursement.  
Accordingly, the claim for reimbursement lacks legal merit, 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).   






ORDER

Entitlement to reimbursement of unauthorized medical expenses 
incurred at Flagler Hospital from August 25 to August 28, 
2007 is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


